Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2009 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-52207 CYBERMESH INTERNATIONAL CORP. (Exact name of small business issuer as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 98-0512139 (IRS employer Identification No.) #200-3753 Howard Hughes Parkway, Las Vegas, NV, 89169 (Address of principal executive offices) 1-888-597-8899 (Issuers telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated Accelerated filer ¨ Non-accelerated Smaller reporting filer ¨ filer ¨ company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes ¨ No x As of February 28, 2009, 23,660,000 shares of the issuers Common Stock, $ 0.001 par value per share, were outstanding. Transitional Small Business Disclosure Format Yes ¨ No x - 1 - INDEX PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets  May 31, 2008 (Audited) and February 28, 2009 (Unaudited)  F-1 4 Consolidated Statements of Operations - For the Three and Nine Months Period Ended February 28, 2009 and February 29, 2008 and the period August 27, 2008 (date of 5 inception of development stage) to February 28, 2009 (Unaudited)  F-2 Consolidated Statements of Cash Flows - For the Nine Month Periods Ended February 28, 2009 and February 29, 2008 and the period August 27, 2008 (date of inception of development stage) to February 28, 2009 (Unaudited)  F-3 6 Notes to Consolidated Financial Statements (Unaudited)  F-4 7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T. Controls and Procedures 14 PART II. OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits and Reports on Form 8-K 16 Signatures 17 - 2 - Item 1. FINANCIAL STATEMENTS CYBERMESH INTERNATIONAL CORP. (A Development Stage Company) CONSOLIDATED FINANCIAL STATEMENTS February 28, 2009 - 3 - CYBERMESH INTERNATIONAL CORP. ( A Development Stage Company) CONSOLIDATED BALANCE SHEETS February 28, May 31, (Unaudited) (Audited) ASSETS Current Assets: Cash $ 4,827 $ 353 Accrued interest receivable Total Current Assets Other Assets: Deposit 1,700 - Intellectual property 100,000 - Advances receivable - Total Other Assets Total Assets $ 106,527 $ 103,853 LIABILITIES AND SHAREHOLDERS DEFICIENCY Current Liabilities: Amounts due to shareholders $ 26,500 $15,000 Accrued interest payable 8,647 2,988 Accrued liabilities 16,250 2,000 Advances from affiliate 56,697 - Convertible note payable Total Current Liabilities Stockholders Deficiency: Common stock: authorized 3,000,000,000 shares of $0.001 par value; issued and outstanding, 23,660,000 and 22,500,000 23,660 22,500 shares, respectively Capital in excess (deficient) of par value 221,484 (9,356) Paid in capital  warrants 58,000 - Deficit accumulated during development stage (375,432) - Deficit prior to development stage Total Stockholders Deficiency ) ( Total Liabilities and Stockholders Deficiency $ 106,527 $ 103,853 These accompanying notes are an integral part of these financial statements. -F1- - 4 - CYBERMESH INTERNATIONAL CORP. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTH PERIODS ENDED FEBRUARY 28, 2, 2008 (unaudited) Three Month Periods Nine Month Periods August 27, 2008 (Date of Inception of Development Stage) to February 28, 2009 Revenue $ - $ - $- $- $- Expenses: Administrative Expenses Operating Loss (18,473) (3,909) (367,960) (17,218) (367,960) Other Expense: Interest expense (3,765) - (7,472) - Net loss for the period $( ) $( ) $( ) $( ) $( ) Loss Per Share - Basic and Diluted $ - $ - $ - $ - $ - Weighted average number of shares Outstanding These accompanying notes are an integral part of these financial statements. -F2- - 5 - CYBERMESH INTERNATIONAL CORP. ( A Development Stage Company) CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE NINE MONTH PERIODS ENDED FEBRUARY 28, 2, 2008 (unaudited) August 27, 2008 CASH FLOWS FROM OPERATIONS: (Date of Inception of Development Stage) to February 28, 2009 Net loss $ (375,432) $ (17,218) $ (375,432) Reconciliation of net loss to net cash consumed by operating activities: Charges not requiring the outlay of cash: Interest receivable forgiven under debt settlement 3,500 - 3,500 Expenses accrued as shareholder advances 5,000 8,000 5,000 Changes in assets and liabilities: Increase in accrued liabilities 14,250 7,000 14,250 Increase in accrued interest 5,659 - 5,658 Increase in deposits (1,700) - (1,700) Net Cash Consumed by Operating Activities (348,723) (2,218) (348,724) CASH FLOWS FROM INVESTING ACTIVITIES: Advances to Cyber Mesh Systems Inc. (CMS BC) - ( - Net cash Consumed by Investing Activities: ( CASH FLOWS FROM FINANCING ACTIVITIES: Advances from affiliate 87,697 - 87,697 Repayments to affiliate (31,000) - (31,000) Proceeds from sale of stock units 290,000 - 290,000 Proceeds from short term borrowings - 100,000 - Proceeds of shareholder loans 6,500 226,984 6,500 Repayment of shareholder loans - (190,100) - Net Cash Provided by Financing Activities 353,197 136,884 353,197 Net increase in cash 4,474 11,666 4,473 Cash balance, beginning of period 353 140 353 Cash balance, end of period $ 4,827 $ 11,806 $ 4,827 These accompanying notes are an integral part of these financial statements. -F3- - 6 - CYBERMESH INTERNATIONAL CORP. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FEBRUARY 28, 2009 1. BASIS OF PRESENTATION The unaudited interim financial statements of Cybermesh International Corp. (the Company) as of February 28, 2009 and February 29, 2008 and for the three and nine months periods ended February 28, 2009 and February 29, 2008 and the period August 27, 2008 (date of inception of development stage) to February 29, 2009, have been prepared in accordance with U.S. generally accepted accounting principles. In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results for such periods. The results of operations for the nine month period ended February 28, 2009 are not necessarily indicative of the results to be expected for the full fiscal year ending May 31, 2009. Certain information and disclosures normally included in the notes to financial statements have been condensed or omitted as permitted by the rules and regulations of the Securities and Exchange Commission, although the Company believes the disclosure is adequate to make the information presented not misleading. The accompanying unaudited financial statements should be read in conjunction with the financial statements of the Company for the year ended May 31, 2008. 2. CONSOLIDATION These financial statements include the accounts of the Company and its wholly owned subsidiary, Cybermesh Systems Inc. (CMS Belize). All intercompany transactions have been eliminated in consolidation. CMS Belize was incorporated in Belize in August 2008. CMS Belize was originally named Omni Research Corporation; its name was changed shortly after its formation. 3. ACQUISITION and NAME CHANGE On February 28, 2008, the Company executed an asset purchase agreement (the Agreement), with Cyber Mesh System, Inc., a British Columbia company (CMS BC), under which the Company would acquire all the assets of CMS BC in return for 22,500,000 shares of Company common stock and the forgiveness of $100,000 of debt owed to the Company by CMS BC. CMS BC is an internet-based research and development company. Shares to be used to close this acquisition were issued on February 29, 2008 and deposited with an escrow agent pending a closing. The closing was to take place on May 31, 2008, but the Agreement was terminated on July 23, 2008 and the 22,500,000 shares were cancelled. This transaction was never reflected on the May 31, 2008 financial statements. The terms of the Agreement were subsequently renegotiated and, on August 27, 2008, an agreement was executed with CMS BC under which the Company would acquire all of the assets of CMS BC in return for $100,000 of advances which the Company had made to CMS BC. Title to these assets, which consist principally of computer based intellectual property, was assigned to CMS Belize, the Companys wholly owned subsidiary. -F4- - 7 - CYBERMESH INTERNATIONAL CORP. (
